Citation Nr: 0109048	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether termination of widow's improved pension benefits as 
of March 1, 1994, was proper.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1951 through 
April 1954.  During his lifetime, the veteran was not service 
connected for any disability.  The veteran died in July 1980.  
The appellant in this case is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 1999, the RO notified the appellant that her VA 
pension benefits would be terminated retroactively to 
March 1994 based upon her receipt of income (from the Social 
Security Administration) in excess of the statutory limit for 
receipt of pension.  This notice also pointed out that she 
had been overpaid VA pension benefits and that she would 
later be notified about the amount of the overpayment.  The 
following month in July 1999, the appellant submitted a 
notice of disagreement which principally disputed the 
termination of her pension benefits.  However, this 
statement, while unclear, also mentioned the word "waiver," 
and indicated that she did not know how she would be able to 
pay it back.  While the April 2000 Statement of the Case 
mentioned an overpayment of $19,800, there is at present no 
evidence on file which clearly indicates that this 
overpayment has been asserted against the appellant.  There 
is no waiver decision on file regarding this overpayment.  At 
page six of the transcript of the appellant's personal 
hearing at the RO in May 2000, the appellant stated that she 
had not specifically requested a waiver of the overpayment.  
The issue of whether the appellant's July 1999 statement 
constitutes a waiver request and, if so, the issue of waiver 
of the overpayment itself are referred back to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained and 
the appellant has been clearly informed of the basis for her 
termination of VA pension.  

2.  By a letter dated in September 1992, the appellant was 
notified that she had been awarded disability benefits from 
the Social Security Administration in the amount of $593.10 
monthly.

3.  The appellant was awarded VA improved widow's pension 
benefits effective in March 1994 based upon her report of 
receiving no income from any source and she was clearly 
informed that her eligibility for and the actual amount 
receivable of VA pension benefits was based on consideration 
of all income from every source and that it was necessary 
that she immediately notify VA if she had any change in 
income.

4.  Over the years following her initial application, the 
appellant continued to report receipt of no income from any 
source until 1999 when she reported that she was receiving 
$652 monthly from the Social Security Administration; as of 
January 2000 her gross monthly income was $719.50 less $45.50 
deducted for Medicare.

5.  The RO determined that the appellant's Social Security 
benefits as of March 1994 and at all times thereafter made 
her ineligible to receive any VA pension because the amount 
of her annual Social Security benefits exceeded the statutory 
income limitation for receipt of VA pension benefits.


CONCLUSION OF LAW

The appellant's award of improved widow's pension was 
properly terminated on March 1, 1994, because of her receipt 
of income from the Social Security Administration which 
exceeded the statutory limit for receipt of pension benefits.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.660 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  Effective in December 1993, the maximum 
annual rate of improved disability pension for a surviving 
spouse was $5,239.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(a)(5).  The maximum annual rate of improved pension is 
increased from time to time under 38 U.S.C.A. § 5312 as 
published in the "Notices" section of the Federal Register.  
Id.  The maximum rate of improved disability pension is 
reduced by the amount of the countable annual income of the 
surviving spouse in order to determine the amount of pension 
benefits actually to be awarded.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to or 
amount of pension payable under the improved pension program, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  There will 
be excluded from a surviving spouse's annual income amounts 
equal to amounts paid by her for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable during the 12 
month annualization period in which the medical expenses were 
paid.  Additionally, other exclusions from income include 
welfare, the value of maintenance furnished by a relative, 
friend or charitable organization, VA pension benefits, 
reimbursement for casualty loss, profit from sale of 
property, amounts in joint accounts acquired by reason of 
death of the other joint owner, and certain other income 
which is specifically identified by law and regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.

Analysis:  Based upon the appellant's May 1994 application in 
which she reported the receipt of no income of any kind from 
any source, the RO awarded the appellant pension benefits 
effective from March 1, 1994, at a monthly rate of $436.  The 
award letter noted that the maximum annual rate of pension 
effective at that time was $5,239.  This letter also clearly 
notified the appellant that the payable rate of VA pension 
depended upon total income and that she must notify the RO 
immediately if income was received from any source.  She was 
notified that a failure to promptly inform VA about income 
changes might result in an overpayment which would have to be 
repaid.  

Consistent with this award, the appellant continued to 
receive monthly VA improved pension benefits over the ensuing 
years based upon her continued assertion that she received no 
income from any source.  In March 1999, the appellant 
submitted an annual Eligibility Verification Report (EVR) 
which first notified that RO that she was in receipt of 
Social Security benefits amounting to $652 monthly.  
Subsequent investigation by the RO revealed that the 
appellant had in fact applied for and been awarded Social 
Security benefits effective from May 1992.  The award letter 
from the Social Security Administration associated with this 
award indicated that she was to receive $593 each month; 
which amounts to $7,116 per year.  This amount was clearly in 
excess of the maximum annual rate for pension of $5,239, in 
effect at the time the appellant was initially approved for 
payment of VA pension benefits, effective March 1994.  
Moreover, the amount of the appellant's Social Security 
benefits increased over the years and clearly exceeded the 
maximum annual rate for pension for each and every year 
thereafter.  The Social Security benefits paid to the 
appellant at all times during her receipt of VA improved 
widow's pension was entirely countable as income, to 
determine her continued eligibility for receipt of VA pension 
benefits.  The Social Security benefits received by the 
appellant are not listed as an exclusion from income at 
38 C.F.R. § 3.272.  

The appellant has not contested the actual computation 
involved in support of the RO's decision to terminate pension 
but has simply argued that she needs her VA pension benefits 
together with her Social Security income.  This was also the 
essential thrust of her testimony at a hearing at the RO in 
May 2000.  At no time during that hearing or at any other 
time has the appellant submitted any evidence or argument 
that she was not in fact in receipt of Social Security 
benefits in the monthly amount of $593 or more at all times 
since she was awarded VA pension benefits in 1994.

Thus, the record shows and the appellant does not dispute 
that she was actually receiving Social Security benefits in 
amounts which exceeded the income limit for receipt of VA 
pension benefits at all times since March 1994.  Accordingly, 
the appellant's pension benefits were properly terminated 
effective from March 1994.  

Additional Matter:  The Board acknowledges that VA has a duty 
to notify claimants of information necessary to substantiate 
their claims and to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5103, 5103A).  In this case, 
VA has clearly notified the appellant of the evidence 
necessary to substantiate her claim and the record presents 
no reasonable possibility that any additional assistance 
would aid in substantiating her claim.  The outcome of this 
appeal is determined by proper application of applicable laws 
and regulations to a given set of facts which are not in 
dispute.  Under these circumstances, the Board concludes that 
there is no further duty to assist the appellant in the 
development of her claim.


ORDER

Termination of improved widow's pension benefits effective 
March 1, 1994, was proper, and the appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


